Benham, Judge.
Appellant was found guilty of molesting his eight-year-old granddaughter and received a 15-year sentence. His motion to remain free on bond pending his appeal was denied, and his motion for new trial is pending in the trial court. Despite the fact that his motion for new trial remains pending and the fact that his notice of appeal seeks review only of the denial of the appeal bond, appellant has enumerated eight errors, any one of which, he alleges, entitles him to a new trial. We must grant the State’s motion to dismiss those enumerated errors as prematurely filed and address only the appeal from the denial of bond. OCGA § 5-6-38 (a).
“ ‘The granting or refusing of bail in felony cases after indictment and conviction is a matter within the sound discretion of the trial court, and"this court will not control that discretion unless it has been flagrantly abused.’ [Cit.]” Montford v. State, 168 Ga. App. 394 (7) (309 SE2d 650) (1983). After conducting a hearing at which several of appellant’s neighbors testified, the trial court found that appellant posed a danger “to others and to the community.” Our review of the record has uncovered no abuse of the trial court’s discretion in this decision. Compare Lipsey v. State, 170 Ga. App. 212 (316 SE2d 774) (1984). Therefore, we affirm the trial court’s order denying appellant’s motion for appeal bond. Montford v. State, supra.

Judgment affirmed.


Banke, C. J., and McMurray, P. J., concur.